Detailed Office Action
	The communication dated 10/13/2022 has been entered and fully considered
Claim 1 has been amended.  Claims 1-15, 18, 31, and 38 are pending with claims 31 and 38 withdrawn from consideration.
Response to amendments and arguments
In light of amendment the objection has been withdrawn
112(a) rejection 
Applicant makes arguments as to why the 112(a) rejection should be withdrawn.  
	As a first note this was submitted via attorney argument only and not via a 132 declaration.
The applicant argues that the four fragments were measured to be 1651, 927, 3542 and 451.  
The Examiner previously allowed the applicant to claim a range (width) based upon multiple singular points in the specification provide sufficient support for the claimed width ranges.  
A specification as originally filed describing examples employing, 4%, 15% and 20% cadmium provides sufficient written descriptive support for a range of 4% to 20% of cadmium later added in a claim. The BPAI determined that the value between 4% and 20% cadmium “would function in the composition in the manner applicant desires”.
Ex Parte Jackson 110 USPQ 561 (Bd. App. 1956)

These points don’t support a claimed range of 100 microns to 1000 microns for the fragments.

The applicant argues that the fibril is 27 microns.
	This does not support the claimed range of 100 nm to 100 microns.

The applicant argues that the claims are actually to a statistical average.
	Singular points cannot be used to determine a population average.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims specific size ranges for length the fine fibrils and length of the large fragments.  The applicant states that support for these ranges are in Figure 2C.  The figure does not support the claimed ranges.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748